445 F.2d 861
UNITED STATES of America, Plaintiff and Appellee,v.Dalton Carl SMITH, Appellant.
No. 71-1389.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Arthur J. Crowley (argued), of Crowley & Goffin, Hollywood, Cal., for appellant.
David Nissen (argued), Asst. U.S. Atty., Robere L. Meyer, U.S Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and SCHWARTZ, District judge.
PER CURIAM:


1
The conviction in this case involving stolen and forged securities is affirmed.


2
It is said there should have been a severance of the substantive and conspiracy counts.  No motion for a severance is in the record.


3
There is a point about Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476.  This is not a Bruton case.  United States v. Griffin (9 Cir., 1970), 434 F.2d 978, is applicable.


4
Objection is made that when certain statements of coconspirators were admitted in evidence the conspiracy hadn't been proved.  In this case we find this to be only a question of order of proof within the trial court' discretion.  See United States v. Knight (9 Cir., 1969), 416 F.2d 1181.


5
There is no merit to the contention that there was insufficient evidence.  The evidence was abundant and the jury made no mistake.


6
Other points raised we find insubstantial.


7
The mandate will issue now.